Citation Nr: 1441858	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits prior to December 1, 2013.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to September 1976.  As will be discussed herein, the Appellant is the Veteran's spouse for purposes of adjudicating this claim.  This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Appellant and the Veteran were married on March [redacted], 1974.  

2.  No official documentation has been associated with the claims file showing that the Veteran and the Appellant were formally divorced.  

3.  The Veteran and the Appellant are presumed married for purposes of this appeal.

4.  The only VA monetary benefits received by the Veteran prior to December 1, 2013, were nonservice-connected pension benefits, with no dependents.  On and after December 1, 2013, the Veteran was not entitled to receive payment of any VA monetary benefits.

5.  Prior to December 1, 2013, the Veteran's monthly expenses were met or exceeded his monthly income, with the exception of 2008, during which time the Veteran's monthly income, after expenses, was $25.00, and 2012, during which time the Veteran's monthly income, after expenses, was $17.00.

6.  Neither the Appellant nor the Veteran has dependents.

7.  The Veteran has at least one significant medical condition requiring ongoing care.

8.  No reasonable apportionment of the Veteran's VA nonservice-connected pension benefits can be made to the Appellant prior to December 1, 2013.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's nonservice-connected pension benefits to the appellant prior to December 1, 2013, have not been met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an apportionment of a veteran's benefits is a "simultaneously contested claim," and is subject to special procedural regulations.  38 C.F.R. §§ 19.100, 19.101, 19.102 (2013).  

A "simultaneously contested claim" refers to a situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2013).  

With respect to the special procedural regulations, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the RO and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Further, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101. 

In April 2008, the Appellant filed the above-captioned claim of entitlement to apportionment of the Veteran's nonservice-connected pension benefits, which was denied in a September 2009 administrative decision.  Thereafter, the Appellant perfected an appeal of this decision to the Board.  In December 2012, the Board remanded the Appellant's claim, finding that the Veteran had not been notified of the Appellant's claim or provided with copies of all of the relevant documents concerning the Appellant's appeal (i.e., the claim, notice of disagreement, statement of the case, substantive appeal, or supplemental statements of the case).  The Board further found that the Veteran had not been notified of or provided the opportunity to testify at the April 2011 Board hearing.  Accordingly, the Board remanded the Appellant's claim and directed the RO to provide the Veteran with the requisite notice, copies of the operative documents, and a reasonable opportunity to respond.

In February 2013, a notice letter was sent to the Appellant.  A similar letter was sent to the Veteran in February 2013, with copies of the operative documents attached thereto.  In these letters, the Appellant and the Veteran were asked to provide evidence and argument as to their marital status with respect to one another.

In April 2013, the RO re-adjudicated the Appellant's claim, confirming and continuing the denial thereof.  The RO then issued a supplemental statement of the case to both the Appellant and the Veteran.

In March 2013, the Veteran submitted evidence and argument as to his understanding of his marital status with the Appellant.  Although this evidence was received in March 2013, it was not considered in the April 2013 supplemental statement of the case.  The RO then re-adjudicated the Appellant's claim, confirmed and continued the denial, and then issued a May 2013 supplemental statement of the case to the Appellant and the Veteran.  Thereafter, the appeal was returned to the Board of further appellate review.

In December 2013, the Board found that additional development was required with respect to the Appellant's and the Veteran's finances.  Further, the Board directed the RO to inform the Veteran that, in the absence of a formal divorce decree, VA will consider him and the Appellant to be married.

In December 2013, the RO sent the Appellant a letter requesting that she provide updated financial information for each year from 2008 to 2013.  The RO sent the Veteran a letter requesting that he provide his financial information for the same years.  Further, in the December 2013 letter to the Veteran, the RO informed him that, should a formal divorce decree not be associated with the claims file, VA will consider him to be married to the Appellant.

While the claim was in remand status, updated financial information for the years 2008 through 2013 was obtained from the Appellant and the Veteran; an official divorce decree between the Appellant and the Veteran was not obtained.  In February 2014 and March 2014, the RO re-adjudicated the Appellant's claim, confirming and continuing the denial thereof.  The RO then issued February 2014 and March 2014 supplemental statements of the case to the Appellant and the Veteran.  After each was provide a reasonable opportunity to respond, the claims were returned to the Board for further appellate review.

The Board finds that VA initially failed to satisfy the special procedures required of it by the regulations insofar as the Veteran was not notified of the appeal, provided the associated documentation, or provided the opportunity to participate in the process.  Despite VA's initial failure, the Board finds that these errors are harmless.  Specifically, as discussed above, in December 2012, the Board remanded the Appellant's claim in order for the RO undertake corrective actions.  Thereafter, the Veteran was provided notice and the opportunity to participate in the processing of the Appellant's claim, as well as copies of the operative documents.  Thus, the Board finds that the purpose behind the special procedural requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose, especially given that the Board is taking action favorable to the Veteran herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's errors are not harmful to the essential fairness of the proceeding.  Therefore, neither the Appellant nor the Veteran will be prejudiced by proceeding on the adjudication of this claim.

With respect to the Appellant, the Board finds that she has been provided all of the requisite notice and VA has satisfied all of the special procedures required by the regulations.

Preliminarily, an analysis is required as to the marital status between the Appellant and the Veteran.  Marriage is defined by the regulations as "a marriage valid under the laws of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j) (2013).  

Neither the Appellant nor the Veteran has contested that they were married on March [redacted], 1974.  Indeed, the evidence of record includes a marriage license and certificate documenting this union.  As such, it has been established that the Appellant and the Veteran were legally married on March [redacted], 1974.  A question remains, however, as to whether the Appellant and the Veteran were divorce at a subsequent point.

During the pendency of this appeal, the Veteran asserted that the Appellant sought a divorce from him.  He claimed that she filed the necessary paperwork and that he did not appear for any proceedings concerning the divorce action.  As a result, according to Veteran, a default divorce was entered by a court.  He claimed that he received paperwork demonstrating that the divorce had been finalized.  

The evidence of record demonstrated that the Veteran "married" his second "wife" on November [redacted], 1999.  On the associated marriage license and certificate, the Veteran indicated that he had one previous marriage and that a divorce decree was obtained in Newark, Delaware.  This divorce decree was not associated with the claims file.  When requested to produce the divorce decree, the Veteran stated that he no longer possessed it and that his attempts to obtain a copy thereof were unsuccessful.

During the pendency of this appeal, the Appellant submitted statements and testified at the April 2011 Board hearing that she never formalized a divorce from the Veteran.  She stated that she had engaged an attorney, but that she never paid him any money.  As far as the Appellate was aware, she has remained married to the Veteran since their union on March [redacted], 1974.

Given that the evidence of record did not include official documentation, such as a divorce decree, that the Appellant and the Veteran were formally divorced, the Board finds that for purposes of adjudicating this claim, and only for these purposes, they are still legally married.  38 C.F.R. § 3.1(j).  As such, the Appellant is a proper claimant for apportionment with respect to the Veteran's VA benefits.  The Board now turns to whether the Appellant is entitled to apportionment of the Veteran's nonservice-connected pension benefits prior to December 1, 2013.

Generally, a veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

In September 2004, the Veteran submitted a claim of entitlement to nonservice-connected pension benefits, which was granted in a February 2005 rating decision.  According to the February 2005 notice letter sent to the Veteran, the level of his nonservice-connected pension benefits did not include any dependents and, thus, he was being paid as a "single Veteran."  In other words, the Veteran was not receiving a higher level of nonservice-connected pension benefits based on having a dependent spouse or child.

In December 2013, the Veteran submitted a statement wherein he requested that VA terminate his nonservice-connected pension benefits, effective November 18, 2013, because he had obtained employment.  He also indicated that he first received payment of his salary from this employment on December 6, 2013.  In May 2014, the RO issued a letter to the Veteran informing him that his nonservice-connected pension benefits had been terminated, effective December 1, 2013.  The Board has modified the Appellant's claim in order to reflect this decision.  

In making this determination, the Board acknowledges that the Veteran received nonservice-connected pension benefits for several months following December 1, 2013.  However, VA has already determined that the Veteran had no legal entitlement to payment of these benefits after December 1, 2013.  Because the Veteran did not have legal entitlement to payment of these benefits after December 1, 2013, the Appellant cannot claim entitlement to apportionment thereof.  See 38 C.F.R. § 3.450(a)(1).

Prior to this, the Veteran's sole source of income was his VA nonservice-connected pension benefits.  The Veteran submitted the following financial information regarding his monthly income and expenses prior to December 1, 2013:

In 2008, the Veteran's monthly income was $985.00, while his monthly expenses were $960.00.

In 2009, the Veteran's monthly income was $985.00, while his monthly expenses were $1006.00.

In 2010, the Veteran's monthly income was $985.00, while his monthly expenses were $1016.00.

In 2011, the Veteran's monthly income was $1021.00, while his monthly expenses were $1021.00.

In 2012, the Veteran's monthly income was $1038.00, while his monthly expenses were $1021.00.

From January 1, 2013, to November 18, 2013, the Veteran's monthly income was $1038.00, and from November 18, 2013, to December 31, 2013, his income totaled $1800.00.  Throughout 2013, the Veteran's monthly expenses were $1042.00.

Based on this evidence, the Veteran's monthly expenses in 2009, 2010, and 2011, either met or exceeded his monthly income.  In 2008, the Veteran's monthly income, after expenses, was $25.00, and 2012, the Veteran's monthly income, after expenses, was $17.00.  

The Veteran indicated that he earned $1800.00 from November 18, 2013 to December 31, 2013.  However, because the Veteran's entitlement to payment of nonservice-connected benefits stopped effective December 1, 2013, the issue on appeal is only concerned with the Veteran's income prior to December 1, 2013.  The Veteran stated that he obtained employment in November 2013, but that he did not receive payment of his salary for this newly acquired employment until December 6, 2013.  As such, while the Veteran was working from November 18, 2013, to December 1, 2013, he did not receive payment of his salary until after December 1, 2013.  Thus, the $1800.00 is wholly attributable to the period of time after December 1, 2013.  Consequently, the Veteran's income for the month of November 2013 was $1038.00, which was exceeded by his monthly expenses of $1042.00.

Neither the Appellant nor the Veteran submitted evidence demonstrating that either has a dependent.  The Appellant and the Veteran have lived separately since approximately 1978.  Further, neither the Appellant nor the Veteran has provided the other with financial assistance since they resided together.  The evidence of record demonstrates that the Veteran has been diagnosed with a significant medical condition that requires ongoing medical care.  This medical condition served as the basis for the February 2005 grant of entitlement to nonservice-connected pension benefits.

Based on the above, the Board finds that at no point relevant to this appeal prior to December 1, 2013, was the Veteran able to pay to the Appellant a reasonable amount of money given his monthly income and expenses.  Even during 2008 and 2012, when his income exceeded his expenses, the surplus amounts did not permit the Veteran to pay to the Appellant a reasonable amount.  38 C.F.R. § 3.458.  Accordingly, apportionment of the Veteran's nonservice-connected pension benefits prior to December 1, 2013, is not warranted.


ORDER

Apportionment of the Veteran's nonservice-connected pension benefits prior to December 1, 2013, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


